DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenon (US 2009/0071364) in view of Loomer (US 4,917,018).
Grenon discloses a construct comprised of an access drift A with a length of rail 12 disposed in the access drift a pair of raise climbers 10 each adapted to be supported by the rail. A nest 14 is disposed adjacent to a track shifting segment, as shown in figure 5. A plurality of rails 26 extend from the main access drift and into the nest 14. 
Figure 4 depicts a pair of curve rails are adapted to develop two raises at different azimuths collaring from the same heading and extending from the main horizontal access and extending upward to a vertical access drift. The pair of curve rails are adapted to develop two raises at different azimuths collaring from the same heading, at the same elevation and at an acute horizontal angle to the access drift. The raise climber 10 is a powered by a double drive motor 50 to operate the raise climber.
	Grenon discloses the raise climber assembly as described above. However, Grenon discloses a rail shift assembly and not a turntable to allow the raise climbers to enter the nest. Loomer discloses a turntable for a rail conveyor system that allows for vehicles moving along the rails to be turned and switched to move to different areas and destinations. It would have been obvious to one of ordinary skill in the art to have utilized a turntable, like that of Loomer, as a teaching to show that a turntable and shift rail system, like that of Grenon, act as functional equivalents for moving rail vehicles with the expected result that the turntable can operate in more confined spaces and around smaller bends of a shaft. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
July 22, 2022